NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10048

                Plaintiff-Appellee,             D.C. No. 3:09-cr-00988-CRB

 v.

MAURICIO AGUILERA,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges

      Mauricio Aguilera appeals from the district court’s order granting in part his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review discretionary denials of sentence

reduction motions for abuse of discretion, see United States v. Chaney, 581 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1123, 1125 (9th Cir. 2009), and we affirm.

      It is undisputed that Aguilera is statutorily eligible for a sentence reduction

under Amendment 782 to the Guidelines, and that the district court concluded that

a sentence reduction from 168 months to 135 months was warranted in this case.

However, Aguilera contends that the district court did not adequately explain its

reasons for rejecting his request for a 120-month sentence. Under Chavez-Meza v.

United States, 138 S. Ct. 1959 (2018), the district court’s explanation was

sufficient. In light of the record at the original sentencing and the district court’s

certification that it considered Aguilera’s motion and took into account the relevant

Guideline policy statements and the 18 U.S.C. § 3553(a) sentencing factors, the

district court’s orders demonstrate that it considered the parties’ arguments and that

it had a reasoned basis for exercising its legal decisionmaking authority. See

Chavez-Meza, 138 S. Ct. at 1966.

      To the extent that Aguilera seeks to raise additional issues for the first time

in his reply brief, we decline to consider them. See United States v. Kama, 394
F.3d 1236, 1238 (9th Cir. 2005).

      AFFIRMED.




                                           2                                     17-10048